Exhibit Pro Forma Combined Financial Statements The following pro forma balance sheet has been derived from the balance sheet of Silver Pearl Enterprises, Inc. at December 31, 2009, and adjusts such information to give the effect of the acquisition of Keyuan International Group, LTD, a British Virgin Island corporation, as if the acquisition had occurred at December 31, 2009.The following pro forma EPS statement has been derived from the income statement of Keyuan International Group, LTD,, and adjusts such information to give the effect that the acquisition by Silver Pearl Enterprises, Inc. at December 31, 2009 and 2008, respectively.The pro forma balance sheet and EPS statement is presented for informational purposes only and does not purport to be indicative of the financial condition that would have resulted if the acquisition had been consummated at December 31, 2009 and 2008. PRO FORMA CONSOLIDATED BALANCE SHEET (Unaudited) Keyuan International Group LTD. Silver Pearl Enterprises, Inc. December 31, December 31, 2009 2009 (audited) (audited) Adjustments Proforma ASSETS Current assets: Cash and cash equivalents $ 14,030,655 $ 454 $ (454 ) A $ 34,932,951, $ (400,000 ) C 21,302,296 D Restricted cash 6,012,690 $ 6,012,690 Trade notes receivable 400,491 $ 400,491 Inventory 32,595,045 32,595,045 Advance payments 7,417,202 7,417,202 Prepaid VAT taxes 15,263,949 15,263,949 Due from directors 211,493 211,493 Due from shareholders 50,000 50,000 Due from unrelated parties 1,068,741 1,068,741 Deferred tax assets 3,486,922 3,486,922 Other current assets 320,213 - 320,213 Total current assets 80,857,401 454 20,901,842 $ 101,759,697 Property, plant and equipment, net $ 131,824,617 - $ 131,824,617 Other assets: Intangible assets, net 6,378,316 - 6,378,316 Deferred tax assets - Total other assets 6,378,316 - - 6,378,316 Total assets $ 219,060,334 $ 454 $ 20,901,842 $ 239,962,630 1 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term bank loans $ 82,885,500 $ - $ 82,885,500 Current portion of long-term bank loans $ 7,628,400 - 7,628,400 Accounts payable - trade and accrued expenses 2,888,860 25,950 (25,950 ) A 2,888,860 Accounts payable - construction related 45,374,656 - 45,374,656 Trade notes payable 13,719,134 - 13,719,134 Advance from customers 16,549,644 - 16,549,644 Due to former shareholder 733,500 733,500 Due to unrelated parties 953,550 953,550 Due to related parties - 16,500 (16,500 ) A Other current liabilities 290,631 290,631 Total current liabilities 171,023,875 42,450 (42,450 ) A $ 171,023,875 Long term liabilities: Revolving line-of-credit - related party - 58,717 (58,717 ) A $ 37,408,500 Long-term bank loans 37,408,500 37,408,500 Total long-term liabilities 37,408,500 58,717 (58,717 ) A 37,408,500 Total Liabilities 208,432,375 101,167 (101,167 ) A $ 208,432,375 Stockholders' equity Common stock ($1 par value; authorized -50,000 shares; 3,094,362 issued and outstanding) 50,000 5,697 3,095 (50,000 ) D (3,264 ) C 662 D Series A preferred stock,$0.001 par value, 20,000,000 authorized, 5,954,058 issued and outstanding - - 5,954 5,954 Series M preferred stock,$0.001 par value, 47,658 authorized, 47,658 issued and outstanding - - 48 B 48 Additional paid in capital 20,179,997 555,453 (561,150 ) A 41,123,196 (48 ) B 50,000 D (396,736 ) C 21,295,680 E Retained earning (deficit) (10,664,819 ) (661,863 ) 661,863 A (10,664,819 ) Accumulated other comprehensive income 1,062,781 - $ 1,062,781 Total stockholders' equity (deficit) $ 10,627,959 $ (100,713 ) $ 21,003,009 $ 31,530,255 Total liabilities and stockholders' equity $ 219,060,334 454 20,901,842 $ 239,962,630 See notes to financial statements 2 PRO FORMA EPS (UNAUDITED) Keyuan International Group LTD. Keyuan International Group LTD. Year Ended Year Ended December 31, December 31, 2009 2008 (unaudited) (unaudited) Net income/(loss) $ (8,833,069 ) $ (1,501,928 ) Other comprehensive income (loss) Foreign currency translation gain 15,991 649,089 Comprehensive income (loss) $ (8,817,078 ) $ (852,839 ) Net income (loss) per Share Basic $ (3.63 ) $ (0.62 ) Diluted $ (3.63 ) $ (0.62 ) Weighted average shares outstanding Basic 2,432,800 2,432,800 Diluted 2,432,800 2,432,800 See notes to financial statements 3 PRO FORMA CONSOLIDATED INCOME STATEMENT (UNAUDITED) Keyuan International Group LTD. Silver Pearl Enterprises, Inc. Year ended Year ended December 31, December 31, 2009 2009 (unaudited) (unaudited) Adjustments Proforma Sales $ 68,653,603 $ - - A 68,653,603 Cost of sales 75,311,595 - - 75,311,595 Gross profit (loss) (6,657,992 ) - - A (6,657,992 ) Operating expenses: Selling expenses 24,836 - - A 24,836 General and administrative expenses 2,714,093 15,492 (15,492 ) 2,714,093 Total 2,738,929 15,492 (15,492 ) A 2,738,929 Income/(loss) from operations (9,396,921 ) (15,492 ) 15,492 (9,396,921 ) Other income (expense): Interest income (expense), net (2,031,983 ) (2,473 ) 2,473 A (2,031,983 ) Non-operating expenses (348,515 ) - - (348,515 ) Unrealized gain (loss) on securities - 305 (305 ) - Dividend income - 8 (8 ) - Other income (expense), net (2,380,498 ) (2,160 ) 2,160 A (2,380,498 ) Loss before provision (benefit) for income tax (11,777,419 ) (17,652 ) 17,652 A (11,777,419 ) Provision (benefit) for income taxes Current year - - - Deferred (2,944,350 ) - (2,944,350 ) Net income/(loss) $ (8,833,069 ) $ (17,652 ) $ 17,652 A (8,833,069 ) Other comprehensive income (loss) Foreign currency translation adjustment 15,991 - - 15,991 Total comprehensive income (loss) $ (8,817,078 ) $ (17,652 ) $ 17,652 A (8,817,078 ) Net income (loss) per Share Basic and diluted $ (176.66 ) $ (0.00 ) $ (3.63 ) Basic and diluted $ (176.66 ) $ (0.00 ) $ (3.63 ) Weighted average shares outstanding Basic 50,000 5,696,800 (3,314,000 ) B,C,D,E 2,432,800 Diluted 50,000 5,696,800 (3,314,000 ) B,C,D,E 2,432,800 See notes to financial statements 4 Unaudited Notes to Pro Forma Combined Financial Statements On April 22, 2010, Silver Pearl Enterprises, Inc., (the “Silver Pearl” or the "Company"), entered into a Share Exchange Agreement (the “Exchange Agreement”), with (i) Keyuan International Group Limited a company organized under the laws of British Virgin Islands (“Keyuan International”),,”), (ii) Delight Reward Limited, the sole shareholder of Keyuan International and a company organized under the laws of the British Virgin Islands ”), and Denise Smith, our former principal stockholder (“Smith”).Pursuant to the terms of the Exchange Agreement, the Keyuan International’s Shareholders transferred to us all of the Keyuan International shares in exchange for the issuance of 47,658 shares of shares of our Series M preferred stock.As a result of the Share Exchange, we are now the holding company of Keyuan Plastics Co. Ltd., the operating subsidiary of Keyuan International organized in the People’s Republic of China (“China” or the “PRC”) and engaged in manufacturing and supplying various petrochemical products in China. Immediately prior to the Share Exchange, 3,264,000 shares of our outstanding common stock were cancelled and retired.Keyuan International also deposited $400,000 into an escrow account, which amount was paid to the Remediation Principal Shareholder, who owned the 3,264,000 shares, as a result of the Share Exchange having been consummated. As a result of the transactions described above, we became the record and beneficial owner of 100% of the share capital of Keyuan International and therefore own 100% of the share capital of its subsidiaries andVariable Interest Entities indirectly. As a result of the Share Exchange, the cancellation of 3,264,000 shares and the closing of Series A financing, we will have 3,094,362 shares of common stock, 5,954,058 shares of Series A preferred and 47,658 shares of Series M preferred issued and outstanding.Pursuant to the terms of the Agreement, Keyuan International’s officers and directors were appointed as our officers and directors, and Denise Smith resigned as our President, CEO and sole director.However, the change in our board of directors will not be effective until 10 days after the mailing of a Schedule 14F Information Statement to our shareholders, which we expect to do promptly after the closing of the Share Exchange. The transaction was regarded as a reverse merger whereby Keyuan International was considered to be the accounting acquirer as it retained control of Silver Pearl after the Share Exchange. All amounts of Remediation were reversed as the net assets assumed by Keyuan International in the reverse merger were $0 after the Company satisfied the remaining portion of a $58,717 line of credit with part of the $400,000 escrow deposit (described above). Operating through our wholly-owned subsidiary, Keyuan Plastics, Co. Ltd. (“Keyuan Plastics”), located in Ningbo, China, we are a leading independent manufacturer and supplier of various petrochemical products in China. Through Keyuan Plastics, our operations include (i) an annual petrochemical manufacturing capacity of 550,000 metric tons (MT) of a variety of petrochemical products, (ii) facilities for the storage and loading of raw materials and finished goods, (iii) a manufacturing technology that can support our manufacturing process with low raw material costs and high utilization and yields, (iv) a strong management team consisting of petrochemical experts with proven track records from some of China’s largest state-owned enterprises in the petrochemical industry, and (v) a robust customer base with long-term purchase contracts. The consolidated financial statements reflect all predecessor statements of income and cash flow activities and include the accounts of Keyuan International, and its subsidiaries and Variable Interest Entities (VIEs).Keyuan International (and its historical financial statements) is the continuing entity for financial reporting purposes. 5 The preceding unaudited pro forma combined balance sheet represents the combined financial position of Keyuan International as of December 31, 2009, as if the reverse merger acquisition occurred on December 31, 2009.The unaudited combined income statements give effect to the reverse acquisition of Keyuan International by Silver Pearl assuming that the reverse acquisition took place on January 1, 2010. The unaudited pro forma combined financial information is presented for illustrative purposes only and is not necessarily indicative of the operating results that would have been achieved if the reverse acquisition of Keyuan International had been consummated as of the beginning of the period indicated, nor is necessarily indicative of the result of future operations. Assumptions and Adjustments: A) Per the terms of the Share Exchange, Silver Pearl was delivered with zero assets and zero liabilities at time of closing; B) At closing and pursuant to the Exchange Agreement, we acquired all of the issued and outstanding capital stock of Keyuan International in exchange for the issuance of 47,658 shares of Series M preferred stock; C) In exchange for $400,000, the Company agreed to cancel 3,264,000 shares of common stock; D) At closing, common stock of Keyuan International will be reclassified to additional paid-in-capital to reflect the additional shares of Series M preferred stock issued as part of the Share Exchange; and E) Silver Pearl issues 5,954,058 shares of convertible Series A preferred stock and 661,562 shares of common stock at $3.50 per share to investors for net proceeds of approximately 6
